Citation Nr: 1040034	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from June 1999 to September 
2006.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In August 2009, the Board remanded the matter to the RO 
for additional evidentiary development.  


FINDINGS OF FACT

In a September 2010 rating decision, the RO granted service 
connection for anxiety disorder, not otherwise specified, claimed 
as PTSD.  


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether 
service connection is warranted for a psychiatric disorder 
claimed as PTSD and the appeal is dismissed.  38 U.S.C.A. §§ 
7104, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth above, this matter originally came to the Board on 
appeal from an April 2007 rating decision which, inter alia, 
denied service connection for PTSD.  The appellant appealed the 
RO's determination.  In August 2009, the Board remanded the 
matter to the RO for additional evidentiary development, 
recharacterizing the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder, claimed as PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by a claimant's 
description of the claim, reported symptoms, and the other 
information of record).

While the matter was in remand status, in a September 2010 rating 
decision, the RO granted service connection for "anxiety 
disorder, not otherwise specified, claimed as PTSD."  The Board 
finds that grant of service connection for this disability 
constitutes a full award of the benefits sought on appeal.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The 
record currently before the Board contains no indication that the 
appellant has initiated an appeal with the initial rating or 
effective date assigned for his service-connected psychiatric 
disability.  Thus, those matters are not currently in appellate 
status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding 
that a separate notice of disagreement must be filed to initiate 
appellate review of "downstream" elements such as the 
disability rating or effective date assigned).

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  In the present case, given the 
award of service connection in the September 2010 rating 
decision, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


